Citation Nr: 1201530	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  05-37 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for psychiatric disability other than posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for sinus allergies. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to June 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  These matters were before the Board in September 2010 when they were remanded for additional development. 

During the course of the appeal the Veteran asked that his claimed disorder, previously characterized as "nerves/depression/anxiety/panic attacks" be recharacterized as a claim for service connection for PTSD.  Service connection for PTSD was subsequently granted by a rating decision in March 2005.  Nonetheless, the Veteran has continued his appeal for service connection for a psychiatric disorder other than PTSD, and that issue has been certified to the Board for review.


FINDINGS OF FACT

1.  The Veteran has a psychiatric disability other than PTSD (diagnosed in October 2010 as major depressive disorder) that is etiologically related to active service and/or service-connected PTSD. 

2.  Sinus allergies were not present in service, and no current sinus allergies are etiologically related to service. 


CONCLUSIONS OF LAW

1.  A psychiatric disability, diagnosed as major depressive disorder, was incurred in active service and/or is the result of service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Sinus allergies were not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed letters advising him of what the evidence must show and the respective duties of VA and the claimant in obtaining evidence, as well as the appropriate notice with respect to the disability-rating and effective-date elements of the claims.  Although the Veteran was not provided complete notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

Regarding the duty to assist, the Veteran's service treatment records (STRs) and service personnel records are associated with his claims file, and pertinent, available post-service treatment records have been secured.  The Veteran underwent VA examinations in 2010.  The Veteran has not identified any other pertinent evidence that remains outstanding.  The Board is also unaware of any such evidence. 

Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

During the pendency of the claims, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 


I.  Psychiatric Disability Other Than PTSD

STRs note that the Veteran was seen in February 1970 with symptoms of nervousness, depression, headaches and fatigue since returning from Vietnam.  The initial impression was anxiety and depression; after follow-up consultation the impression was tension headaches in a compulsive personality. 

Following service, the Veteran was diagnosed with PTSD and as well as other acquired psychiatric disorders, variously characterized as depression, nerves, anxiety and panic attacks.  

Service connection for PTSD was granted by a rating decision in March 2005.

An October 2010 VA examination report notes the Veteran's history of military service in Vietnam and complaints of depression and anxiety since service.  Currently the Veteran complained of intrusive thoughts about his military service, decreased energy and decreased interest in activities.  On examination, the Veteran was depressed.  The diagnoses were PTSD and major depressive disorder.  After reviewing the Veteran's claims file, the VA examiner opined that the Veteran's major depressive disorder was "chronic and relate secondarily to his [PTSD]."  The examiner further opined that there was "a 50% probability" that the Veteran's major depressive disorder was "etiologically relate[d] to the Veteran's active service, secondarily relating to PTSD symptoms."  

After a careful review of the evidence the Board finds that entitlement to service connection is warranted here. 

That the Veteran was seen with psychiatric complaints (including depression) in service and has been diagnosed with and treated for a psychiatric disability other than PTSD after service is well documented in the record.

The one remaining critical factor that must be met to establish service connection is the existence of a nexus between the current psychiatric disability and service.  The etiology of a disability is primarily a medical question.  The Board finds that the October 2010 VA examiner's opinion expresses support for the proposition that the Veteran's psychiatric disability (diagnosed on examination as major depressive disorder) is directly related PTSD and at least as likely as not (50% probability) to his Vietnam service.  There is no competent evidence specifically to the contrary.  In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a psychiatric disability other than PTSD (diagnosed as major depressive disorder) is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

II.  Sinus Allergies

The Veteran contends that he developed sinus allergies after being exposed to napalm (jellied gasoline) fumes when he cleaned airplanes in Vietnam.  He further contends that his sinus allergies have been chronic since his return from Vietnam.  Service personnel records note that the Veteran's occupational specialty during service was aircraft mechanic. 

The Veteran's STRs dated from 1966 to 1970 are negative for complaints or findings related to sinus disability.  A May 1970 separation examination report notes examination findings of normal sinuses.  The corresponding report of medical history notes that the Veteran denied any history of sinusitis. 

A July 2002 private treatment record notes that the Veteran was treated for acute sinusitis.  Subsequent VA and private treatment records note the Veteran's ongoing treatment for sinus problems. 

In September 2003, the Veteran submitted a claim (in pertinent part) for service connection for severe sinus allergies. 

A November 2010 VA examination report notes the Veteran's complaints of sinusitis since 1968.  On examination, there was mild tenderness of the sinuses on deep palpation.  A sinus CT scan revealed acute/subacute ethmoid sinusitis and moderate rhinitis.  The diagnosis was allergic rhinosinusitis.  After reviewing the Veteran's claims file, the VA examiner opined that the Veteran's sinus disability was not caused by or related to his military service.  The examiner noted that there was no medical evidence of any sinus disability in service.  He further stated that according to the medical research he reviewed, there was not enough evidence to support a cause and effect relationship between allergic sinusitis and napalm fumes.  

It is not in dispute that the Veteran currently has a sinus disability.  However, as noted above, the first medical evidence of such disability is more than 30 years after service.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The November 2010 VA examiner opined that there is no relationship between the Veteran's current sinus disability and his active service, to include any exposure to napalm fumes therein.  The VA examiner's opinion is based on a review of the Veteran's entire pertinent medical history, including his STRs and post-service medical evidence.  The VA examiner provided a detailed explanation of the rationale for the conclusion reached, as noted above.  The evidence of record does not include any medical opinion that the Veteran's current sinus disability is (or might be) related to his service, and does not suggest that it might be related to his service. 

The Veteran himself believes that his sinus allergies were caused by inhaling napalm fumes during his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

With respect to the Veteran's statements to the effect that he has had chronic sinus allergies since returning from Vietnam, the Board has determined that the Veteran is not credible.  In this regard, the Board notes that the statements are contradicted by the Veteran's own report at the time of his discharge from service that he did not have a history of sinusitis.  His statements are also in direct conflict with the STRs documenting no evidence of sinus allergies and the normal findings on the discharge examination.  

Accordingly, the Board must conclude that service connection is not warranted fro sinus allergies.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for a psychiatric disability other than PTSD (diagnosed as major depressive disorder) is granted.

Entitlement to service connection for sinus allergies is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


